Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142251                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  J.J.L. PROPERTIES, L.L.C., JOHN LINARDOS,                                                               Brian K. Zahra,
  and MOTOR CITY BREWING WORKS, INC.,                                                                                Justices
              Plaintiffs-Appellees,
  v                                                                SC: 142251
                                                                   COA: 291203
                                                                   Wayne CC: 06-630442-CK
  TRAFFIC JAM AND SNUG OF MICHIGAN,
  INC.,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 12, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           p0418                                                              Clerk